 4:07-bk-16916 Doc#: 42 Filed: 08/20/19 Entered: 08/20/19 11:45:19 Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF ARKANSAS
                               LITTLE ROCK DIVISION

IN RE: BAIRD, ALICE M.                                                              No.07-16916-RDT
            Debtor                                                                         Chapter 7



                     TRUSTEE’S REPORT OF UNCLAIMED FUNDS

       NOW INTO COURT, comes the Trustee, who represents as follows:

       1.      Trustee made final distribution in this case.

       2.      One distribution check numbered 1003 remains un-negotiated and returned stating

no forwarding address for the debtor since final distribution was made.

       3.      In accordance with Section 347(a) of the Bankruptcy Code, Trustee stopped

payment on the one check remaining unpaid.

       4.      Trustee hereby remits to the Clerk of Court one check in the amount of $20,86332,

representing the amount of the unpaid check.

       5.      In accordance with Bankruptcy Rule 3011, Trustee the name and address, as far as

known of the Debtor, who is entitled to the money deposited with the Clerk, and the respective

amount payable to her are: Alice M. Baird, 16 Foxmoor Circle, Conway, AR 72032, $20,863.32

is the amount of the check. The amount shown remains unclaimed and should be treated in the

manner provided in Section 347 of the Bankruptcy Code.

       6.      All other distribution checks have been negotiated, returned by the bank and are in

the possession of Trustee.

Date: August 20, 2019.
 4:07-bk-16916 Doc#: 42 Filed: 08/20/19 Entered: 08/20/19 11:45:19 Page 2 of 2



                                                       Respectfully submitted,

                                                       /s/ FREDERICK S. WETZEL, III
                                                       FREDERICK S. WETZEL, III, Trustee
                                                       200 N STATE ST., STE. 200
                                                       LITTLE ROCK, AR 72201-1399
                                                       Telephone: (501) 663-0535



                                 CERTIFICATE OF SERVICE

        I, Frederick S. Wetzel, III, do hereby certify that a copy of the foregoing has been served
on the following, via U.S. Mail or electronically to all parties-in-interest, this 20th day of August,
2019:


cc:    Debtor
       Attorneys for Debtor
       United States Trustee

                                                               /s/ Frederick S. Wetzel, III
                                                               Frederick S. Wetzel, III
